UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6054


JOSE L. FRANCE-BEY, a/k/a Jose L. Espada, Jr. - Bey,

                   Plaintiff - Appellant,

            v.

KENNY HOLBROOK; JASON WHITE; TRAVIS BOWMAN; BRAD COOK;
DOBSON P. D./S.C.S.D.,

                   Defendants - Appellees.



                                     No. 18-6088


JOSE L. FRANCE-BEY, a/k/a Jose L. Espada, Jr.,

                   Plaintiff - Appellant,

            v.

KENNY HOLBROOK; JASON WHITE; TRAVIS BOWMAN; BRAD COOK,

                   Defendants - Appellees,

            and

DOBSON P. D./S.C.S.D,

                   Defendant.
Appeals from the United States District Court for the Middle District of North Carolina,
at Greensboro. Loretta C. Biggs, District Judge. (1:17-cv-00241-LCB-LPA)


Submitted: May 18, 2018                                           Decided: June 4, 2018


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose L. France-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Jose L. France-Bey seeks to appeal the district

court’s September 6, 2017, order dismissing his civil action as to one Defendant without

prejudice for failure to obtain service, and the court’s January 11, 2018, judgment

adopting the recommendation of the magistrate judge and denying France-Bey’s motion

to alter or amend judgment. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 545-47 (1949). The order and judgment France-Bey seeks to appeal are not final

orders or appealable interlocutory or collateral orders. Accordingly, we dismiss the

appeals for lack of jurisdiction. We deny France-Bey’s motion to appoint counsel and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           DISMISSED




                                           3